WALDEN, Chief Judge.
This case involves a trust agreement and the transfer of a diamond ring from appel-lee-plaintiff to appellant allegedly pursuant to that trust agreement.
The trial court entered a summary final decree in favor of plaintiff. In entering such a decree, the trial court necessarily found no genuine -issue of material fact to exist between the parties. (Rule 1.36 (c), Fla.R.Civ.P., 30 F.S.A.)
“While a presumption of correctness exists in favor of all judgments or decrees of the lower court, an appellate court should indulge all proper inferences in favor of a party against whom a summary judgment or decree has been entered. This means that all facts are con*365strued against the moving party. Conflicts in the evidence are resolved in favor of the appellant and against the propriety of the judgment. * * * ” Maloy, Fla.Appellate Prac. & Proc., § 10.15.
After consideration of the record we find genuine issues of material fact to exist, at least with respect to the capacity in which appellant entered into the trust agreement, the alleged termination of the agreement prior to the transfer of the diamond ring and the partial payment allegedly made on the ring in question.
Reversed.
ANDREWS, J., and ELMORE, FRANK H., Associate Judge, concur.